DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1616725.6, filed on 09/30/2016.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2: Optrode communications, Central control and external communications system; Figure 3(b): Planar Carrier; Figure 4: Photonic Stimulation Site, Optrode shaft; Figure 5: Optrode Base, Cavity, Dielectric Layer, and Metal Layer.  This is not an exhaustive list of all the missing references of the listed figures and remaining figures and the applicant should review all figure and make appropriate corrections.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the overall cycle time” and “stimulus reversal cycle time” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The disclosure is objected to because of the following informalities: 
Page 17 lines 18-20 references Annex A, however Annex A is deleted from the specification according to the applicants amendment.
Page 20 line 4 references Figure 8(b), however, it is referring to Figure 8(c).
Page 21 lines 24 and 25 have unknown characters in the specification.
Appropriate correction is required. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “stimulus reversal cycle”, in claims 15 and 17, is not mentioned in the spec. It is unclear whether the term is referring to the time required for a both a stimulation phase signal and a corresponding reversal phase signal, or just referring to the time of a reversal phase signal. For the purposes of examination it is going to be interpreted to mean the time required for a both a stimulation phase signal and a corresponding reversal phase signal.
Claim Objections
Claim 17 is objected to because of the following informalities:  “stimulus-reversal cycle time” should read, “stimulus reversal cycle time” in order to match the term in claim 15.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claim limitation “means for measuring the ground voltage” present in claim(s) 24 and 25 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “for measuring the ground voltage”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “means for measuring the ground voltage” present in claim(s) 24 and 25, this limitation is taken to describe a sensor for measuring internal voltage, current or the like.

The claim limitation “means for wirelessly communicating” present in claim(s) 34 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “for wirelessly communicating”;

With the invocation of 35 U.S.C. 112(f) to the claim limitation “means for wirelessly communicating” present in claim(s) 34, this limitation is taken to describe a Bluetooth or Wi-Fi communication.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "balance out" in claim 9 is a relative term which renders the claim indefinite.  The term "voltage-time profile associated with the reversal phase" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "balance out" does not have a clear definition, within the specification. It is unclear what is being balanced (the output energy, the reaction to stimulation, or the net voltage emitted from the light source, or the time of stimulation). For examination purposes it is interpreted to mean having an equally negative voltage-time of the stimulation phase.
The term "substantially equal" in claim 11 is a relative term which renders the claim indefinite.  The term "integral of the voltage-time profile" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no numerical definition in the spec that defines substantial equal, therefore the claim is interpreted to read as “equal”.
The term "high " in claim 12 is a relative term which renders the claim indefinite.  The term "frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no clear definition or range of “high” in the specification, therefore, any frequency of the stimulation and neutral phase reads on the limitation.
The term "Substantially the same" in claims 19 is a relative term which renders the claim indefinite.  The term "the voltage across the anode and cathode" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no numerical definition in the spec that defines “substantially the same”, therefore the claim is interpreted to read as “the same”.
Claim 14 recites the limitation "the integral function of the stimulation sub-cycles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of an integral function of the stimulation sub-cycles in the claim or any prior claims that 14 is dependent upon. Therefore this term is interpreted as any integral function of any sub-cycle of a stimulation cycle. 
 Claim 14 recites the limitation "the target biological/molecular structures" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For interpretation purposes the limitation “the target biological/molecular structure” will be interpreted to be any structure stimulated by light. 
Claim 14 recites the limitation "the required integral stimulation time" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of a “required integral stimulation time” previously in the claim or any claim that 14 is dependent upon. Therefore the term is interpreted to as the integral of any time of stimulation.
Claim 15 recites the limitation "the stimulus-reversal cycle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of “the stimulus-reversal cycle” 
Claim 17 recites the limitation "the effective clock cycle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of “the effective clock cycle” previously in the claim or any claim that 14 is dependent upon. Therefore the term is interpreted to mean the time that the device is emitting stimulation signals over a period of use. 
Claim 19 recites the limitation "controller is further configured to drive the light-emitting device in a neutral phase" in lines 2-3.  Claim 19 is dependent on claim 8 and all the limitations of claim 8 and 1, which site the limitation “a controller for driving the light-emitting device in a biphasic manner” in claim 1 and “a controller is configured to drive the light-emitting device with a stimulation phase and a reversal phase”. There is insufficient antecedent basis for this limitation in the claim. It is unclear how the claimed invention of claim 19 can have a controller for controlling a neutral phase, when the controller is configured to control a light emitting device in a biphasic where there is a stimulation and reversal phase. By adding a neutral phase there is no controller capable of preforming this because the controller is not configured to control more than the two previously claimed stimulation and reversal phase.  
Claim 36 recites the limitation "modulated in step" in line 3. Claim 36 and claim 1, which claim 36 is dependent on, do not site a component of the invention that is capable of modulating a signal in step. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8, 10, 12-15, 17-20, 26-28, 30-34, 40, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells et al (U.S. PG Pub. 2011/0295331 A1).
Regarding claim 1, Wells substantially teaches an optical stimulation arrangement (Abstract teaches an apparatus for optical stimulation; paragraph 136 teaches an implantable or partially implantable system; paragraph 153 teaches a nerve-stimulator-implant system that uses lasers for optical stimulation; paragraph 157 teaches a VCSEL-based system for optical stimulation) including: a light-emitting device (paragraph 136 teaches a VCSEL array for light stimulation; paragraph 153 and Figure 3 teaches a laser for emitting light; paragraph 157 teaches a VCSEL source that includes a plurality of individually activatable lasers oriented to emit light), implantable in an environment with an associated ground voltage (paragraph 136 teaches implantable or partially implantable system, the tissue that it is implanted in would inherently have a ground voltage; paragraph 153 teaches a nerve-simulator-implant system that is implanted into a human or other animal. The tissue that the system is implanted into would inherently have a ground voltage; Paragraph 157 teaches an optical stimulation system that is implanted into the cochlea, which inherently has a ground voltage), the light emitting device 
Regarding claim 3, Wells substantially teaches the limitation of claim 1, wherein the light-emitting element is a semiconductor light-emitting element comprising a diode, a laser, or a light emitting diode with laser like properties (paragraph 136 teaches a VCSEL array for light stimulation; paragraph 153 and Figure 3 teaches a laser for emitting light; paragraph 157 teaches a VCSEL source that includes a plurality of individually activatable lasers oriented to emit light)
Regarding claim 4, Wells substantially teaches the limitations of claim 1, wherein the light-emitting device has a plurality of contacts (Figure 5B element 502 teaches a plurality of VCSEL sources for emitting optical stimulation to tissue regions; paragraph 196 and Figure 14B teaches an optical-emitter array that has five columns of one-by-five optical emitters).
Regarding claim 7, Wells substantially teaches the limitations of claim 1, wherein the light-emitting element comprises of organic, inorganic or quantum dot substrates (paragraph 55 teaches light a source such as a laser, particularly a vertical-cavity surface-emitting laser (VCSEL), 
Regarding claim 8, Wells substantially teaches the limitations of claim 1, wherein the controller is configured to drive the light-emitting device with a stimulation phase and a reversal phase, each having an associated voltage-time profile (paragraph 136 teaches generating bi-phasic pulses having both a positive excursion (stimulation) and a negative excursion (reversal) using bi-phasic pulse generator. Each phase would inherently have a voltage-time profile during stimulation and reversal).
Regarding claim 10, Wells substantially teaches the limitations of claim 8, wherein the light-emitting element is in an ON state during the stimulation phase (paragraph 136 teaches that power is supplied to circuitry of the implanted device, this includes powering the laser drivers that drive the lasers to output optical stimulation signals to the tissue. It is commonly accepted in the art that an On state of a stimulation device is when power is supplied to the device stimulation elements and those elements in response output a stimulation signal).
Regarding claim 12, Wells substantially teaches the limitations of claim 8, wherein the stimulation and reversal phases are interleaved at high frequency to minimize the stimulation/reversal cycle time (paragraph 265 teaches where the light signals pulse repetition rate is selectively controlled; paragraph 412 teaches pulse repetition rates such as 1 to 2 pulses per second and more than 2000 pulses per second. The teachings of Wells show that the frequency of the device can be controlled) without causing artefact (paragraph 49 teaches an optical stimulator for stimulating discrete regions and neuronal populations without the concern of shock artifact. Wells teaches a biphasic stimulation with a high frequency of balanced 
Regarding claim 13, Wells substantially teaches the limitations of claim 12, comprising an algorithm (paragraph 127 and 187 teaches that a controller can be programmed with instructions for stimulation) implemented on a digital control (paragraph 138 teaches that the laser diodes are controlled by a controller made of a processor; paragraph 136 teaches the use of a Digital signal processor) to compensate for neuron adaptation due to the total stimulus time for interleaved cycles greater than a single cycle (paragraph 58 teaches that the controller is reprogrammable to compensate for movement and capable of mapping the signals; paragraph 127 further teaches the probe of the optical element after implantation can be recalibrated, remapped and reprogrammed to compensate for movement of the probe relative to the tissue to be stimulated. In addition, refinements based on later-discovered principles can be reprogrammed into the implanted device. Therefore the device can be programed or calibrated to compensate for the neuron adaption of a patient/user).
Regarding claim 14, Wells substantially teaches the limitations of claim 8, wherein the integral function of the stimulation sub-cycles matches the required integral stimulation time for optical stimulus of the target biological/molecular structures (paragraph 51 teaches that optical fibers placed on the brainstem with pulse width of 150µs and a pulse repetition rate of 10Hz with power ranging from 10-80% of 1.5 watts. The integral of the sub-cycles of the stimulation pulses would be equal to the integral of the total required stimulation time for stimulation the target structure of the brainstem).
Regarding claim 15, Wells substantially teaches the limitations of claim 8, wherein the integral stimulus time or stimulus reversal cycle time is 1 µs – l00ms (paragraph 50 teaches an 
Regarding claim 17, Wells substantially teaches the limitations of claim 8, wherein the stimulus-reversal cycle time is implemented as a series of pulses matching the effective clock cycle, whereby individual sub-cycles are not fully matched, but the overall cycle time is (paragraph 50 teaches an optical fibers placed on the surface of the brainstem, emitting optical stimulation signals with 50µs to 750µs pulses of 1849nm wavelength to 1865 nm wavelength radiation at a rate of 10 Hz to 40 Hz and power levels ranging from 1.5-4 watts. The device would inherently be able to emit signals where the stimulation and reversal phase signals could be emitted with differing pulse width at different frequency for different treatment times to match a desired total time of stimulation, such that two different setting would have different pulse width at an alternate frequency that would result in an equal total time of stimulation). This has been interpreted to the best of the ability of the examiner, considering the lack of clarity and definition of the terms in the claim, the claim itself is unclear.
Regarding claim 18, wherein the controller includes control circuitry configured to switch between the stimulation phase and the reversal phase (paragraph 136 and figure 1B teach a stimulation system with a digital signal processor that sends information and data to a circuity unit that converts the data into generate pulse data where a pulse generator generates a biphasic pulse with a positive and negative excursion that is used to drive pulse drivers for diving one or more lasers for optical stimulation), wherein the control circuitry includes at least one switch and a current source (paragraph 136 teaches the laser drivers that when activated drive the lasers, switching them on. It further teaches the implantable device circuity having an 
Regarding claim 19, Wells substantially teaches the limitations of claim 8, wherein the controller is further configured to drive the light emitting device in a neutral phase (paragraph 263 teaches that the controller can control the off-time of the plurality of light. Therefore the off time, acting as a neutral phase as the light emitting device would be grounded, is driven by the controller; paragraph 157 teaches that the VCSELs share a common ground conductor), in which the voltage across the anode and the cathode is the same as, or substantially the same as, the ground voltage associated with the surrounding environment (paragraph 157 teaches the VCSELs are connected to a common ground and inherently that common ground would be the surrounding environmental ground, therefore the voltage across the anode and cathode would be equal or substantially equal to the ground voltage of the surrounding environment).
Regarding claim 20, Wells substantially teaches the limitations of claim 19, wherein the controller is configured to switch between the stimulation phase, the neutral phase and the reversal phase (paragraph 263 teaches that the controller can control the on-time (stimulation and reversal phase), and off-time (neutral phase) of the plurality of light. Paragraph 202 teaches a controller connected to a dielectric stack mirror each pair of positively charged conductor 1816 and negatively charged conductor has a voltage supply controlled by the controller. The positive charge for stimulation and the negative charge for reversal), wherein the control circuitry includes at least one switch and a current source, wherein one or more of the at least one switch and the current source is/are implemented using one or more transistors (paragraph 
Regarding claim 26, Wells substantially teaches the limitations of claim 1, wherein the environment is body tissue, and the associated ground voltage is a tissue ground voltage (paragraph 136 teaches an implantable optical stimulation system for stimulating bodily tissue specifically in the cochlea; paragraph 157 teaches a VCSEL-based system for optically stimulating tissue that is implanted into the cochlea. Since the devices are being implanted into patients the environment is body tissue and the associated ground voltage would be the round voltage of the tissue that it is implanted in).
Regarding claim 27, Wells substantially teaches the limitations of claim 26, wherein the body tissue is neural tissue, such as brain tissue or retinal tissue (paragraph 50 teaches that embodiments of the invention uses optical fibers placed on the surface of the brainstem for optical stimulation; paragraph 127 teaches that the implanted device can be implanted in the cochlea or adjacent to the brainstem or midbrain of a patient).
Regarding claim 28, Wells substantially teaches the limitations of claim 26, wherein the light-emitting device includes one or more optrodes or other implantable probes (paragraph 55 and 187 teach that the implantable device have optrodes that include a VCSEL array for emitting light stimulation), further comprising local control electronics for the light-emitting device, the light-emitting device and local control electronics being implemented onto the same optrode or the same other implantable probe (paragraph 138, teaches that some embodiments where each laser beam is separately controlled by laser-and-power controller that drives the laser-diode VCSELs; Figure 1B elements 113 shows the laser and power controller).
Regarding claim 30, Wells substantially teaches the limitations of claim 1, wherein the controller is located in a central control unit, which is connected to the light-emitting device 
Regarding claim 31, Wells substantially teaches the claims of claim 30, wherein the central control unit is connected to the light-emitting device via: connective leads (paragraph 157 teaches that a Laser-diode driver is electrically connected to the VCSEL emitters; Figure 5B shows that the diode drivers element 133 is electrically connected to the VCSELs element 502); or a wireless connection.
Regarding claim 32, Wells substantially teaches the limitations of claim 30, wherein the central control unit either includes a power supply, or is configured to receive a power supply (Figure 3 teaches the implanted light emitting element (300) is capable of receiving power and data (181) from an external central control unit (130)).
Regarding claim 33, Wells substantially teaches the limitations of claim 30, wherein the central control unit is implantable into a user (paragraph 55 teaches wherein the optrodes are light-emitting ends of an optical fiber or similar waveguide couples light from a light source connected to an electrical controller e.g., an implanted battery-operated device).
Regarding claim 34 Wells substantially teaches the limitations of claim 1, wherein the controller includes means for wirelessly communicating with external electronic devices (paragraph 138 and figure 3 teaches an external controller the wirelessly transmits and receives data to an internal receiver of the implanted optical emitter capable of programing and mapping the internal device), wherein the wireless communication is either Bluetooth or Wi-Fi based and/or falls within accepted ISM or Medradio bands (paragraph 138 teaches using wireless 
Regarding claim 40 Wells substantially teaches the limitations of claim 1, wherein a slope profile for achieving minimal artefact is stored as a look up table in a the control system, the control system configured to store a series of commands to control operation of the light-emitting device, the control system comprising (paragraph 58 teaches where the controller for optrodes are capable of storing data and mapping information on a memory device): a microelectronic control unit on the light-emitting device; or a control unit that is external to the light-emitting device ((Figure 3 teaches the implanted light emitting element (300) is capable of receiving power and data (181) from an external central control unit (130)).
Regarding claim 44, Wells substantially teaches the limitations of claim 1, wherein the light-emitting device is stimulating optogenetic or non-optogenetic fluorophores in the range 470nm - 800nm (paragraph 432 teaches that the optical stimulation device is capable of emitting light in a range of 650nm to 850nm).
Regarding claim 45, Wells substantially teaches the limitations of claim 1, wherein the light-emitting device is emitting in the near infra-red for diagnostic purposes (paragraph 432 teaches that the optical stimulation device is capable of emitting light in a range of 650nm to 850nm. Near Infrared (NIR) light has a wavelength range of 750nm to 2500nm and therefore the given range shows that the stimulator is capable of emitting NIR light. The limitation “for diagnostic purposes is intended use and does not limit the claimed invention).



Claim(s) 1 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David et al (WIPO WO 2015/156862 A2).
Regarding claim 1, David teaches An optical stimulation arrangement (paragraph 33 teaches an optogenetic probe for stimulating neural tissue) including: a light-emitting device (paragraph 34 teaches the probe having OLEDs for emitting light for stimulation), implantable in an environment with an associated ground voltage (paragraph 33 teaches the optogenetic probe is implanted into the brain for stimulation therefore the surrounding tissue would provide a ground voltage), the light emitting device including: a light emitting element (paragraphs 34-36 teaches the OLED for emitting light); an anode (paragraph 36 teaches the light emitting device having an OLED anode); and a cathode (paragraph 36 teaches the light emitting device having an OLED cathode); and a controller for driving the light-emitting device in a biphasic manner (paragraph 39 teaches the light emitter has a dual-mode controlled by a control TFT; paragraph 41 further teach the optical stimulation device having power transfer and control interface electronics attached to the optogenetic probe).
 Regarding claim 46, David substantially teaches the limitations of claim 1, wherein the light-emitting device is emitting short blue pulses for autofluorescence diagnosis (paragraph 34 teaches the OLED light emitters are configured to be blue OLEDs; paragraph 40 teaches delivering pulsed blue light to activate cells expressing ChR2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. PG Pub 2011/0295331 A1) in view of David et al (WO 2015/156862 A2) in further view of Capelli et al (cited on IDS dated 11/22/2019).
Regarding claim 5, Wells substantially teaches the limitations of claim 4, wherein the light-emitting device has 3 or 4 or more contacts (Figure 6A and 6B teaches an optical stimulation device with 3 points of optical stimulation emitting light to 3 different tissue regions), wherein the light-emitting device is a light-emitting laser diode. However wells fails to teach wherein the light-emitting device is a light emitting transistor.
David teaches an implantable optical stimulation device for stimulating neural tissue (Abstract, Figure 1B), wherein the light emitting device is an array of Organic LEDs (Paragraph 10; Figure 1A; Paragraph 34-37 teaches the use of OLEDs in the optical stimulation implant)
Capelli teaches the use of an organic light-emitting transistors (OLET) as a replacement for the commonly used OLED because of its improved efficiency compared to the OLED (Abstract teaches that the OLETs from this paper are greater than 100 times more efficient than the equivalent OLEDs and over 2 times for efficient than the optimized OLEDs with the same emitting layer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the teachings of Wells by David to incorporated the use of OLEDs instead of traditional LEDs because of their improved efficiency and generate little heat during use, which for implantable optical stimulation devices can cause major complications for patients. It would then be obvious to .

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. PG Pub 2011/0295331 A1) in view of Perkins et al. (U.S. PG Pub 2011/0125222 A1).
Regarding claim 9, Wells substantially teaches the limitation of claim 1, however, fail to teach wherein the voltage-time profile associated with the reversal phase is selected to balance out the voltage-time profile associated with the stimulation phase.
Perkins teaches a transdermal photonic energy transmission device, provides at least biphasic pulses comprising a first width modulated positive light pulse with a first wavelength and a second width modulated negative light pulse. The width of the first light pulse corresponds substantially to the width of the second light pulse so as to inhibit rectification (paragraph 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Wells by the Perkins, to incorporate controlling the voltage-time profile associated with the reversal phase to balance out the voltage-time profile associated with the stimulation phase in order to prevent rectification.
Regarding claim 11 Wells substantially teaches the limitations of claim 8, however fails to teach wherein the integral of the voltage-time profile of the reversal phase is equal or substantially equal to the negative of the integral of the voltage-time profile associated with the stimulation phase.
Perkins teaches a transdermal photonic energy transmission device, provides at least biphasic pulses comprising a first width modulated positive light pulse with a first wavelength and a second width modulated negative light pulse. The width of the first light pulse corresponds substantially to the width of the second light pulse so as to inhibit rectification (paragraph 121). Since the pulse width of the positive first light pulse is substantially the width of the negative second light pulse so as to balance charge transfer, then the integral of the first positive pulse and the integral of the negative second pulse would be substantially equal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Wells by the Perkins, to incorporate controlling the voltage-time profile associated with the reversal phase to balance out the voltage-time profile associated with the stimulation phase in order to prevent rectification.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. PG Pub 2011/0295331 A1) in view of Yasuda et al (U.S. PG Pub 2014/0349332 A1).
Regarding claim 24 and 25, Wells substantially teaches the limitations of claim 18 and 20, and further teaches that the controls for driving the optical stimulators are controlled by a processor that inherently contains transistors). However, Wells fails to teach wherein the control circuitry includes means for measuring the ground voltage associated with the surrounding environment, wherein the means for measuring is implemented using one or more transistors.
Yasuda teaches a device for stimulation cells, a control circuitry including a means for measuring the ground voltage of the associated environment (paragraph 163 teaches a stimulation system having an electrode configured to measure the membrane potentials of the 
Wells substantially teaches the invention and the system having a control circuity, which inherently would implement the use of transistors to function, for controlling the simulation signal outputs. These controls being able to control the duration of stimulation. Yasuda teaches in the same field of invention, implementing a means for measuring the membrane potentials of the cells to be stimulated allowing the system to accurately record data relating to the signals across the cells and regulate the duration stimulation. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wells by Yasuda, in order to effectively control the duration of stimulation of tissue based on the response and measurements of the cells during stimulation compared to the natural membrane potential measurements.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. PG Pub 2011/0295331 A1) in view of Chew et al (U.S. PG Pub 2013/0181122 A1).
Regarding claim 36, Wells substantially teaches the limitations of claim 1, however, Wells fails to teach wherein the derivate change in voltage across the light emitting device is modulated in steps such that no artefact is generated in the tissue.
Chew teaches the use of a DAC to generate an analog output signal (paragraph 45), the DAC having an offset correction range to control the steps of the DAC (paragraph 46). In order to avoid jerk or sudden artifact in the sinusoidal output signal an offset corrector may be configured to limit the change in steps in the DAC in real time.
Wells substantially teaches the limitations of the claims, teaching using a DAC in the system to generated an analog signal for stimulation (Wells paragraph 136) and further teaches .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. PG Pub 2011/0295331 A1) in view of Chew et al (U.S. PG Pub 2013/0181122 A1) as applied to claim 36 above, and further in view of Perkins et al. (U.S. PG Pub 2011/0125222 A1).
Regarding claim 37, Wells modified by Chew above, substantially teaches the limitations according to claim 36, wherein a positive and/or negative microphotonic drive profile for the light emitting device is implemented as: a pyramid function; a trapezoid function; or a sinusoidal functions (Chew paragraphs 44 and 47 teaches an sinusoidal output signal). However, it fails teach wherein the positive and/or negative phases of the drive profile have equal integral functions.
Perkins teaches a transdermal photonic energy transmission device, provides at least biphasic pulses comprising a first width modulated positive light pulse with a first wavelength and a second width modulated negative light pulse. The width of the first light pulse corresponds substantially to the width of the second light pulse so as to inhibit rectification (paragraph 121). Since the pulse width of the positive first light pulse is substantially the width of the negative second light pulse so as to balance charge transfer, then the integral of the first positive pulse and the integral of the negative second pulse would be substantially equal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teaching of Wells by the Perkins, to incorporate controlling the voltage-time profile associated with the reversal phase to have equal integral functions to balance out the voltage-time profile associated with the stimulation phase in order to prevent rectification.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells (U.S. PG Pub 2011/0295331 A1).
Regarding claim 43, Wells (U.S. PG Pub 2011/0295331 A1) discloses the invention substantially as claimed, but does not expressly disclose stimulating optogenetic cells in range 470nm - 650nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light emitting-device for stimulating optogenetic cells as taught by Wells with paragraph 44 teaching that the invention for optical stimulation is capable of neurons and in particular cells in the spiral ganglion; paragraph 432 teaches that the optical stimulation device is capable of emitting light in a range of 650nm to 850nm. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kent (U.S. Patent 8,295,934 B2) teaches systems and methods for reducing the artifact in neurological stimulation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792